Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
“A method for determining the amplitude and phase of a stratified current of an overhead wire, characterized in that the method comprises: S1, determining the specification, the size and main technical parameters of a wire, the step specifically being as follows: S101, determining the number of layers of the overhead wire and the number of conductors in each layer and the planned size thereof; and S102, calculating mutual inductances between conductors within a single-phase wire and the self-inductance thereof, the step specifically being as follows: S201, calculating the mutual inductance between a conductor layer i and a conductor layer j within the single-phase wire; and S202, calculating the self-inductance of the conductor layer i within the single- phase wire; S3, calculating mutual inductance reactance between conductors within the single- phase wire in a three-phase system and the self-inductance reactance thereof, the step specifically being as follows: S301, calculating the total mutual inductance reactance between the conductor layer i and the conductor layer j within an A-phase wire in a three-phase system; and S302, calculating the self-inductance reactance of the conductor layer i within the A-phase wire in the three-phase system; and S4, calculating the distribution of currents in conductors in each layer within the single-phase wire.”
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
	Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an 

Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: determining the amplitude and phase of a stratified current of an overhead wire, characterized in that the method comprises: S1, determining the specification, the size and main technical parameters of a wire, the step specifically being as follows: S101, determining the number of layers of the overhead wire and the number of conductors in each layer and the planned size thereof; and S102, determining the material of the conductors in each layer and the corresponding resistivity and magnetic permeability.
The preamble- " determining the amplitude and phase of a stratified current of an overhead wire, characterized in that the method comprises …." is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment or field of use. Similarly, " determining the 
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection as well as 
in the submitted IDS (For example, from the prior art of record, Kondoh and Wang discloses number of layers of a cable, number of conductors in the layers, using conductor radius and material properties like permeability to calculate the current distribution). 		
The independent claim, therefore, is not patent eligible.

steps (Claims 4-8) or adding additional elements/steps (Claims 2 and 3) that are not meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record with regards to number of conductor layers, number of conductor in each layer, conductor radius, material of conductors, magnetic permeability to calculate self and mutual inductance. 
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Examiner Note with Regards to Prior Art of Record
The following references are considered to be the closest prior art to the claimed invention:
Junji Kondoh et al. (JP 3051884 B1), hereinafter ‘Kondoh’, discloses a method of realizing a laminated superconducting cable that comprises determining the critical current rating of a multilayer superconducting cable by calculating current densities of each layer.  
Yin-shun Wang (CN 101246767 B), hereinafter ‘Wang’, discloses a superconductive cable/generatrix main body design method that comprises determining the operating current on each layer of superconductive cable/generatrix main body magnetic field 
Yun-chuan Deng et al. (CN 106427670 A), hereinafter ‘Deng’, discloses direct power supply way electrified railway with return wire traction calculation method that comprises calculation of self and mutual inductances of different conductor loops. 
Jia-hui Zhu et al. (CN 103488905 A), hereinafter ‘Zhu’, discloses a spiral multi-layer superconducting cable alternating current loss calculating method that comprises calculating each conductive layer current in the superconducting cable, calculating each conductive layer in the superconducting cable magnetic field, calculating each conducting layer critical current degradation rate and then calculating the AC loss of the superconducting cable.
Hidaka Teru (JP 2015087124 A), hereinafter ‘Teru’, discloses current measurement method of the superconductive cable that is formed by winding a plurality of superconductive conductor layers, by utilizing plurality of Rogowski coils.

Claims 1-8 are distinguished over prior art of record based on the reasons below.  
In regards to Claim 1, the claims differ from the closest prior art, Kondoh, Wang, Deng, Zhu, and Teru, either singularly or in combination, because they fail to anticipate or render obvious calculating mutual inductance reactance between conductors within the single- phase wire in a three-phase system and the self-inductance reactance thereof, calculating the total mutual inductance reactance between the conductor layer i and the conductor layer j within an A-phase wire in a three-phase system; calculating the self-inductance reactance of the conductor layer i within the A-phase wire in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863